DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, 11-12, 14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PGPub. No. 2015/0234868 A1 (hereinafter “Lavalaye”).

Regarding Claim 1, Lavalaye discloses a method comprising:
storing a data set associated with a first entity in a database device, each piece of the data set being related to a respective piece of geographic information (¶0061: “By providing the content and storing the content at communication nodes located within the predefined zones, and restricting access to the content if the user device is located outside of the predefined access zone, user devices are able to obtain location-specific and relevant information from a local communication node (in a relatively more secure manner) and avoid having to connect to the Internet.”; ¶0084: “In some embodiments, a content provider 602 may provide content that is associated with a particular geographical sector (e.g., geographical sector 620) .. The content provider may provide the content, and a specification or identifying information for the geographical sector to which the content associates. In some embodiments, the geographical sector is automatically determined from the content itself, assigned by default, assigned based on the identity of the content provider, determined by random, and/or determined by other predetermined factors.”);
storing an identification of a sharing polygon with a second entity in the database device, the second entity being adjacent to the first entity (¶0062-0063: “Based on the geographical sector associated with the content, it can be determined whether the geographical sector is in or intersects with a predefined access zone. If the geographical sector is in or intersects with the predefined access zone, the content is provided to at least one of the communication nodes ... As one skilled in the art would appreciate, the architecture may accommodate geographical sectors and/or predefined access zones having various sizes and/or geometry.”; ¶0065: “In some embodiments. The geographical sector may be substantially and/or exactly the same as a predefined access zone. For instance. the content may not be restricted to a particular (smaller) geographical sector.”; ¶0088: “The distribution node may store coordinate information associated with at least one predefined access zone (defined in a suitable reference frame).”; ¶0111: “In some embodiments, more than one predefined access zones 702, 704, 706, may be provided, e.g., adjacent to each other .. In some embodiments, the predefined access zones may overlap each other, and content from both or one of the overlapping predefined access zones may be made available to a user device located within the overlapping portion of the predefined access zones.”);
¶0061-0062: “Only user devices located within a predefined access zone may have access to the content. By providing the content and storing the content at communication nodes located within the predefined zones, and restricting access to the content if the user device is located outside of the predefined access zone, user devices are able to obtain location-specific and relevant information from a local communication node (in a relatively more secure manner) and avoid having to connect to the Internet. Based on the geographical sector associated with the content, it can be determined whether the geographical sector is in or intersects with a predefined access zone. If the geographical sector is in or intersects with the predefined access zone, the content is provided to at least one of the communication nodes. A communication node in the predefined access zone may then store and enable a user device located within the predefined access zone to access the content.”; ¶0088: “The distribution node has a mapping function, which enables the distribution node to determine whether a particular geographical sector falls in or intersects with a particular predefined access zone (or whether a particular predefined access zone includes or overlaps with a particular geographical sector). The overlapping or intersection determination may be done in two-dimensional space and/or a three-dimensional space. The distribution node may store coordinate information associated with at least one predefined access zone (defined in a suitable reference frame).”; ¶0089: “The output of the mapping function may include an identifier for a predefined access zone that at least intersects with the particular geographical sector.”; ¶0111: “In some embodiments, more than one predefined access zones 702, 704, 706, may be provided, e.g., adjacent to each other. For instance, more than one predefined access zones may be provided in dense areas, and/or areas where a plurality of well-defined zones are needed to ensure the content to be provided is as local as possible to the users within each of the predefined access zones. In some embodiments, the predefined access zones do not substantially overlap each other. In some embodiments, the predefined access zones may overlap each other, and content from both or one of the overlapping predefined access zones may be made available to a user device located within the overlapping portion of the predefined access zones.”); and 
restricting the second entity from accessing each piece of the data set related to the respective piece of the geographic information that fails to intersect with the sharing polygon (¶0061: “Only user devices located within a predefined access zone may have access to the content. By providing the content and storing the content at communication nodes located within the predefined zones, and restricting access to the content if the user device is located outside of the predefined access zone, user devices are able to obtain location-specific and relevant information from a local communication node (in a relatively more secure manner) and avoid having to connect to the Internet.”; ¶0088: “The distribution node has a mapping function, which enables the distribution node to determine whether a particular geographical sector falls in or intersects with a particular predefined access zone (or whether a particular predefined access zone includes or overlaps with a particular geographical sector). The overlapping or intersection determination may be done in two-dimensional space and/or a three-dimensional space.”).

Regarding Claims 2 and 12, Lavalaye discloses the method of Claim 1 and system of Claim 11, wherein the first entity includes a first municipality, and wherein the second entity includes a second municipality (¶0039: “The access zone defines a geographical area and/or volume provided by an urban area, a suburban area or a rural area.”; ¶0057: “The predefined access zones are typically created by an algorithmic method and may be zones defined by physical features of the geography, cultural border, and/or political borders such as: an urban area, a suburban area, a rural area, buildings, streets, rivers, canals, bodies of water, roads, highways, neighborhood borders, national borders, regional borders, city border, district borders, building borders etc.”).

Regarding Claims 4 and 14, Lavalaye discloses the method of Claim 2 and the system of Claim 12, further comprising:
when the respective piece of the geographic information related to any part of a building located in the first municipality intersects with any part of the sharing polygon, allowing the second entity access to all pieces of the data set for the building (¶0058: “Inside a predefined access zone, various points of interests (the depicted triangles) may exist, such as a restaurant, a park, a supermarket, a store, a hospital, a building, an event, etc.”; ¶0062: “Based on the geographical sector associated with the content, it can be determined whether the geographical sector is in or intersects with a predefined access zone. If the geographical sector is in or intersects with the predefined access zone, the content is provided to at least one of the communication nodes”; ¶0064: “In some embodiments, the geographical sector may be smaller in size or geographical area than a predefined access zone. In some cases, a user device located within the predefined access zone may access the content associated with that geographical sector. In some cases, if higher restriction (or less geographical reach) is needed, a user device located within the geographical sector may access the content. Even if the user device is located within the predefined access zone, if the user is not within the geographical sector, the user may not access the content.”).

Regarding Claims 5 and 15, Lavalaye discloses the method of Claim 1 and the system of Claim 11, wherein the respective piece of the geographic information related to each piece of the data set identifies where a respective piece of the data set was collected or originated (¶0084: “The content provider may provide the content, and a specification or identifying information for the geographical sector to which the content associates. In some embodiments, the geographical sector is automatically determined from the content itself, assigned by default, assigned based on the identity of the content provider, determined by random, and/or determined by other predetermined factors.”; ¶0089: “The output of the mapping function may include an identifier for a predefined access zone that at least intersects with the particular geographical sector.”).

Regarding Claims 6 and 16, Lavalaye discloses the method of Claim 1 and the system of Claim 11, wherein the respective piece of the geographic information related to each piece of the data set identifies a respective location related to a respective piece of the data set, and wherein the respective piece of the geographic information related to each piece of the data set intersects with the sharing polygon when the respective location related to the respective piece of the data set is inside of the sharing polygon (¶0084: “In some embodiments, a content provider 602 may provide content that is associated with a particular geographical sector (e.g., geographical  sector 620). The content may be provided through a user interface 604 (e.g., a software application, a web site, a widget). The content provider may provide the content, and a specification or identifying information for the geographical sector to which the content associates. In some embodiments, the geographical sector is automatically determined from the content itself, assigned by default, assigned based on the identity of the content provider, determined by random, and/or determined by other predetermined factors.”; ¶0088-0089: “The distribution node has a mapping function, which enables the distribution node to determine whether a particular geographical sector falls in or intersects with a particular predefined access zone (or whether a particular predefined access zone includes or overlaps with a particular geographical sector). The overlapping or intersection determination may be done in two-dimensional space and/or a three-dimensional space. The distribution node may store coordinate information associated with at least one predefined access zone (defined in a suitable reference frame). The mapping function may, for example, take the coordinate information of a geographical sector, and applies an algorithm to determine if the geographical sector falls in a predefined access zone using the coordinate information associated with the at least one predefined access zones. The output of the mapping function may include an identifier for a predefined access zone that at least intersects with the particular geographical sector. In some cases, the output of the mapping function may indicate that no intersection was found. In certain cases, the output of the mapping function may output more than one identifiers associated with a plurality of predefined access zones which at least intersects with the particular geographical sector.”). 

Regarding Claims 8 and 18, Lavalaye discloses the method of Claim 1 and the system of Claim 11, further comprising:
¶0061: “Predefined access zones may be provisioned with one or more communication nodes. The communication nodes may store content that is accessible by user devices in wired or wireless communication with the communication nodes.”; ¶0084: “In some embodiments, the geographical sector is automatically determined from the content itself, assigned by default, assigned based on the identity of the content provider, determined by random, and/or determined by other predetermined factors.”; ¶0088-0089: “The distribution node may store coordinate information associated with at least one predefined access zone (defined in a suitable reference frame). The mapping function may, for example, take the coordinate information of a geographical sector, and applies an algorithm to determine if the geographical sector falls in a predefined access zone using the coordinate information associated with the at least one predefined access zones. The output of the mapping function may include an identifier for a predefined access zone that at least intersects with the particular geographical sector.”; ¶0093: “The content provided to the at least one communication nodes may be stored on a storage device in the communication node.”).

Regarding Claims 9 and 19, Lavalaye discloses the method of Claim 1 and the system of Claim 11, wherein the first entity includes a first carrier company, and wherein the second entity includes a second carrier company (Fig. 7; ¶0056: “At least one communication node is located within a particular predefined access zone such that users having a user device may wirelessly connect to a communication node to access location-specific content.”; ¶0113: “In the embodiment shown in FIG. 7, the communication nodes from a first predefined access zone may be in wired or wireless communication with another communication node of a second predefined access zone.”).

Regarding Claim 11, Lavalaye discloses a system comprising:
a programmable processor (¶0045: “According to an aspect of the invention a computer program product is proposed. The computer program product is implemented on computer-readable non-transitory storage medium. The computer program product is configured for, when run on a computer, executing one or more of the method steps as defined in the claims.”); and
a database (¶0021: “A storage device is any device or part of a device for storing data. Examples of storage devices are a hard disk, a RAM, a SSD disk, a database on a hardware server, or any other data storage means.”; ¶0083: “The communication nodes may include a storage device for storing content, e.g., in at least one database.”),
wherein the database stores a data set associated with a first entity (¶0061: “By providing the content and storing the content at communication nodes located within the predefined zones, and restricting access to the content if the user device is located outside of the predefined access zone, user devices are able to obtain location-specific and relevant information from a local communication node (in a relatively more secure manner) and avoid having to connect to the Internet.”),
wherein each piece of the data set is related to a respective piece of geographic information (¶0084: “In some embodiments, a content provider 602 may provide content that is associated with a particular geographical sector (e.g., geographical sector 620). The content provider may provide the content, and a specification or identifying information for the geographical sector to which the content associates. In some embodiments, the geographical sector is automatically determined from the content itself, assigned by default, assigned based on the identity of the content provider, determined by random, and/or determined by other predetermined factors.”),
wherein the database stores an identification of a sharing polygon with a second entity (¶0062-0063: “Based on the geographical sector associated with the content, it can be determined whether the geographical sector is in or intersects with a predefined access zone. If the geographical sector is in or intersects with the predefined access zone, the content is provided to at least one of the communication nodes. As one skilled in the art would appreciate, the architecture may accommodate geographical sectors and/or predefined access zones having various sizes and/or geometry.”; ¶0088: “The distribution node may store coordinate information associated with at least one predefined access zone (defined in a suitable reference frame).”; ¶0111: “In some embodiments, the predefined access zones may overlap each other, and content from both or one of the overlapping predefined access zones may be made available to a user device located within the overlapping portion of the predefined access zones.”),
wherein the second entity is adjacent to the first entity (Fig. 7; ¶0065: “In some embodiments, the geographical sector may be substantially and/or exactly the same as a predefined access zone. For instance, the content may not be restricted to a particular (smaller) geographical sector.”; ¶0111: “In some embodiments, more than one predefined access zones 702, 704, 706, may be provided, e.g., adjacent to each other.”), 
wherein the programmable processor allows the second entity access to each piece of the data set related to the respective piece of the geographic information that intersects with the ¶0061-0062: “Only user devices located within a predefined access zone may have access to the content. By providing the content and storing the content at communication nodes located within the predefined zones, and restricting access to the content if the user device is located outside of the predefined access zone, user devices are able to obtain location-specific and relevant information from a local communication node (in a relatively more secure manner) and avoid having to connect to the Internet .. Based on the geographical sector associated with the content, it can be determined whether the geographical sector is in or intersects with a predefined access zone. If the geographical sector is in or intersects with the predefined access zone, the content is provided to at least one of the communication nodes. A communication node in the predefined access zone may then store and enable a user device located within the predefined access zone to access the content.”; ¶0088: “The distribution node has a mapping function, which enables the distribution node to determine whether a particular geographical sector falls in or intersects with a particular predefined access zone (or whether a particular predefined access zone includes or overlaps with a particular geographical sector). The overlapping or intersection determination may be done in two-dimensional space and/or a three-dimensional space. The distribution node may store coordinate information associated with at least one predefined access zone (defined in a suitable reference frame).”; ¶0089: “The output of the mapping function may include an identifier for a predefined access zone that at least intersects with the particular geographical sector.”; ¶0111: “In some embodiments, more than one predefined access zones 702, 704, 706, may be provided, e.g., adjacent to each other. For instance, more than one predefined access zones may be provided in dense areas, and/or areas where a plurality of well-defined zones are needed to ensure the content to be provided is as local as possible to the users within each of the predefined access zones. In some embodiments, the predefined access zones do not substantially overlap each other. In some embodiments, the predefined access zones may overlap each other, and content from both or one of the overlapping predefined access zones may be made available to a user device located within the overlapping portion of the predefined access zones.”), and
wherein the programmable processor restricts the second entity from accessing each piece of the data set related to the respective piece of the geographic information that fails to intersect with the sharing polygon (¶0061: “Only user devices located within a predefined
access zone may have access to the content. By providing the content and storing the content at communication nodes located within the predefined zones, and restricting access to the content if the user device is located outside of the predefined access zone, user devices are able to obtain location-specific and relevant information from a local communication node (in a relatively more secure manner) and avoid having to connect to the Internet.”; ¶0088: “The distribution node has a mapping function, which enables the distribution node to determine whether a particular geographical sector falls in or intersects with a particular predefined access zone (or whether a particular predefined access zone includes or overlaps with a particular geographical sector). The overlapping or intersection determination may be done in two-dimensional space and/or a three-dimensional space.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalaye, and further in view of U.S. Patent No. 7,831,628 81 to Silva et al. (hereinafter 'Silva').

Regarding Claims 3 and 13, Lavalaye discloses the method of Claim 2 and the system of Claim 12, but does not disclose wherein the data set includes permit or inspection results.

Silva discloses: 
wherein the data set includes permit or inspection results (col 4:16-31 “Access to the BOIS database 106 a allows system users to download the property data 109, design plans 1 08 and any related inspection photos 107. Also, the field inspectors may supplement the BOIS database with additional photographs and property data. The system allows a property owner/contractor 103 to check for inspection results, code enforcement violations, review plans, in PDF formats, and add comments as necessary. Advantageously, the property owners/contractors 103 may also schedule field inspections for specific projects. Essentially, all system users gain access to various data from the BOIS system in a fairly user-friendly and readily accessible environment. Such data includes legal information such as legal description and lot number, tax data, inspection statuses or process statuses, permit information, code
enforcement violations and general property data related to properties stored within the database.”).

Silvia, col 4, In 1 6-31).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalaye, and further in view of U.S. PGPub. No. 2011/0066657 A 1 to Weiland et al. (hereinafter ‘Weiland’).

Regarding Claims 7 and 17, Lavalaye discloses the method of Claim 1 and the system of Claim 17, but does not disclose further comprising: 
storing an identification of a geographic boundary representing a border between the first entity and the second entity; 
storing an identification of a distance from the border into the first entity; and using the geographic boundary and the distance to identify the sharing polygon. 

Weiland does disclose further comprising:
storing an identification of a geographic boundary representing a border between the first entity and the second entity (¶0022: “The carto data records 124 contain geographic feature information that is used to display image representations (such as maps) of various portions of a geographic region represented by the geographic database 104. The carto data records 124 are links or segments or polygons that represent geographic features other than roads or paths. For example, the links or link segment data records may represent a country boundary or border, a state boundary or border, a province boundary or border, a county boundary or border, a city or township boundary or border, a river, a lake, a landmark, and/or other geographic features. The carto data records 124 may be associated with position or location information, such as geographic coordinates (e.g., latitude, longitude, and/or altitude) as well as with POI data or other data.”);
storing an identification of a distance from the border into the first entity (¶0026: “For example, geographic data is compiled (such as into a PSF format) to organize and/or configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device.”); and
using the geographic boundary and the distance to identify the polygon (Fig. 3; ¶0029: “The link data 205 include links, segments, or link data records that represent different geographic features. For example, a link or segment record is a linear section that represents a
part or portion of a river, lake, boundary or border of a geographic entity or region, and other geographic features. The polygon data 209 include data records representing closed polygons that represent geographic features. For example, a polygon may represent an outline or
boundary of a city, lake, landmark, or other geographic feature. In an alternative embodiment, the polygon may be a series of connected links or segments.”; ¶0033: “The attribute of dispute 217 may also be used or assigned to disputed geographic features, areas, or POis within borders. For example, rivers, cities, lakes, and/or other geographic features within geographic borders or boundaries may be in dispute between multiple geographic entities. Accordingly, the links or polygons representing these features may be assigned the attribute of dispute 217. For example, a polygon or line segments representing an outline of a city, lake, POI, or other geographic feature within a country or state border may be attributed to be in dispute.”; ¶0037: “The zone feature may be used to create an alternative hierarchy for a disputed area. For example, a link may be associated with a border in dispute. From an internationally or U.N. accepted point of view, the right side of the link may have the following hierarchy: a first city, a first state or province, and a first country. However, the zone feature may be used to create an alternative hierarchy. For example, a zone may be associated with the right side of the link, and the zone may be referred to as a disputed area zone. The disputed area zone represents that this link is part of an alternate hierarchy based on the disputed area. Accordingly, the disputed area zone may be used to identify the following alternate hierarchy: a second city, a second state or province, and a second country. Accordingly, when building up the map for the disputed area, the original admin hierarchy may be used to display the area as recognized by the first country, and the disputed area zone may be used to identify the alternate hierarchy to display the area as recognized by the second country.”).

It would have been obvious to one of ordinary skill in the art to incorporate data representing borders and polygon borders as shown in Weiland into the method and system of Lavalaye because the system would then be able to identify borders and the polygons representing borders between two entities (¶0022; ¶0026; ¶0037).

Weiland does not disclose identify the sharing polygon.
¶0030: “The link data 205 and/or the polygon data 209 may be associated with or assigned an indication or designation of dispute. An indication of dispute may be an indicator that can be used to identify or use link or polygon data when presenting disputed territories for different viewpoints or recognitions of disputed areas.”; ¶0033) “The attribute of dispute 217 may also be used or assigned to disputed geographic features, areas, or POis within borders. For example, rivers, cities, lakes, and/or other geographic features within geographic borders or boundaries may be in dispute between multiple geographic entities. Accordingly, the links or polygons representing these features may be assigned the attribute of dispute 217. For example, a polygon or line segments representing an outline of a city, lake, POI, or other geographic feature within a country or state border may be attributed to be in dispute.”).

Therefore, it would have been obvious to one of ordinary skill in the art to use the same method of tracking a geographic area of dispute between two entities as shown in Weiland to identify a common or shared border region to effect data access between regions as in the method and system of Lavalaye.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalaye, and further in view of U.S. Pat. No. 6,161,024 to ('Komara').


Komara discloses wherein the data set includes RF signal data transmitted or received by a base station (col 3, In 11-13 “More particularly, the base station 10 exchanges radio frequency (RF) signals with a number of mobile subscriber terminals (mobile units) 44.”).
It would have been obvious to one of ordinary skill in the art to incorporate the use of RF signals as shown in Komara into the method and system of Lavalaye because then the system may allow access to specific communications channels using said signals (col 3, In 11-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491